703 S.E.2d 155 (2010)
In re Arthur ARMSTRONG.
No. 499P06-6.
Supreme Court of North Carolina.
November 4, 2010.
Arthur O. Armstrong, pro se.
Catherine C. Eagles, Senior Resident Judge, for Superior Court Trial Judge.
Patricia Duffy, Assistant Attorney General, for Guilford County Superior Court.
The following order has been entered on the motion filed on the 18th of August 2010 by Plaintiff for Leave to File Motion for Summary Judgment, with Supporting Affidavit and Documentation:
"Motion Dismissed by order of the Court in conference this the 4th of November 2010."